Borden, J.,
concurring. I agree with the majority opinion, as far as it goes. I write separately because in my view it does not go far enough in bringing to light an apparent violation of the Code of Professional Responsibility by the defendant occurring in the presence of this court.
Part IV of the majority opinion properly notes a possible violation of the code by the defendant in acquiring his interest in the car which is the subject matter of this litigation, and it properly notes that the matter will be referred to the statewide bar counsel, because the appropriate grievance panel has jurisdiction over ethical violations not occurring in the presence of the court. See Practice Book §§ 29, 30 and 31 (a). It does not note, however, that in the course of the argument of this appeal, facts were disclosed to us which constitute a possible violation of the code occurring in the presence of this court, over which that committee does not have jurisdiction. Id.
State v. One 1981 BMW Automobile, 5 Conn. App. 540, 500 A.2d 961 (1985) (BMW I), was briefed, argued and decided on the explicit representation by Daniel D. Skuret, the attorney for Russell Kuskowski in that case, that Kuskowski was the owner of the car and that Skuret represented him as his attorney. That is quite clear from even a cursory reading of BMW I, from a reading of Kuskowski’s brief in that case, which I have reviewed, and from the facts stated in the majority opinion in this case. We have now learned, in the course of this appeal, that since July 16,1982, Kuskowski had no interest whatsoever in the car, and that on that date Skuret acquired ownership of the car as a legal *603fee. Skuret, however, continued to represent both to the trial court in 1983, and to this court in 1985, that Kuskowski was the owner of the car.
Disciplinary Rule 7-102 (A) (4) of the code, entitled “Representing a Client Within the Bounds of the Law,” in effect and governing Skuret’s conduct before this court in 1985, provided: “(A) In his representation of a client, a lawyer shall not: . . . (4) knowingly use perjured testimony or false evidence.” Rule 3.3 of the Rules of Professional Conduct contain an essentially similar provision. Skuret’s course of conduct in representing to this court that Kuskowski was the owner of the car, when in fact Skuret himself was its owner, raises a possible ethical violation, flowing from his duty as an attorney in the course of BMW I to be candid and honest to this tribunal.
Of striking significance is the strong suggestion from the records of BMW I and this case that Skuret knowingly misrepresented to this court, in the course of BMW I, that Kuskowski was the car’s owner, when in fact Kuskowski was not its owner, and when Skuret’s ownership itself may have been in violation of the canons of ethics. This, it seems to me, is a possible violation of Disciplinary Rule 7-102 (A) (4), occurring in the presence of this court.
Furthermore, by that misrepresentation Skuret induced this court to decide BMW I, indeed to decide it in his favor, when, had we been properly informed that Kuskowski no longer had any interest in the car, arguably we would have dismissed the appeal as moot. It is a fundamental principle of appellate jurisdiction that a property owner must maintain his interest in the property which is the subject matter of litigation throughout an appeal in order to maintain his standing to appeal. See Groesbeck v. Sotire, 1 Conn. App. 66, 68-69, 467 A.2d 1245 (1983). So far as we were informed in BMW I, the owner of the car was Kuskowski. *604It was his appeal as owner that we decided. Certainly, had we known in 1985 that the true owner of the car was Skuret, the attorney purportedly representing Kuskowski, who in fact no longer had any interest in whether the car was forfeited to the state, the disposition of BMW I may well have been different. Indeed, had we dismissed BMW I as moot, the present case would never have been litigated.
This course of conduct, however, cannot be addressed by a grievance panel, because it occurred in the presence of the court. See Practice Book §§ 29, 30 and 31 (a). It is my belief that this conduct should be addressed by the entire Appellate Court, or by some panel or tribunal acting as an arm of this court. Regrettably, the Appellate Court has determined to ignore this possible affront to the integrity of its appellate process. I disagree with that determination.